 Case 2:19-cv-09049-MCS-AGR Document 37 Filed 03/29/21 Page 1 of 2 Page ID #:3444



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                                   NO. CV 19-9049-MCS (AGR)
      JAMES DUANE GRZESLO,                     )
12                                             )
                 Petitioner,                   )
13                                             )
                        v.                     )
14                                             )     ORDER ACCEPTING FINDINGS
      RAYTHEL FISHER, Warden,                  )     AND RECOMMENDATION OF
15                                             )     MAGISTRATE JUDGE
                 Respondent.                   )
16                                             )
                                               )
17                                             )

18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

20   Habeas Corpus, the other records on file herein, the Report and

21   Recommendation of the United States Magistrate Judge (“Report”) and the

22   Objections. Further, the Court has engaged in a de novo review of those portions

23   of the Report and Recommendation to which objections have been made. The

24   Court accepts the findings and recommendation of the Magistrate Judge.

25         Petitioner argues that the Report ignored that he is “left-handed since

26   birth.” (Obj. at 7:15.) Petitioner does not cite any trial evidence on that point.

27   The jury heard evidence regarding Petitioner’s use of his right and left hands.

28   (Reporter’s Transcript (“RT”) 7259:23-7260:2, 7262:24-27, 7813:5-11, 7813:26-
Case 2:19-cv-09049-MCS-AGR Document 37 Filed 03/29/21 Page 2 of 2 Page ID #:3445
